UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6262



AJAMU SAWANDI OSBORNE,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-04-890)


Submitted:   June 23, 2005                 Decided:   June 29, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ajamu Sawandi Osborne, Appellant Pro Se.       N. George Metcalf,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Ajamu    Sawandi    Osborne      seeks   to    appeal   the   district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).           The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                      28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).               A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record    and    conclude       that   Osborne    has   not    made    the   requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal    contentions      are    adequately     presented      in   the

materials       before    the    court    and    argument     would    not    aid   the

decisional process.



                                                                             DISMISSED